UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LONNIE DIGGS,

                                Plaintiff,

       against
                                                           CIVIL ACTION NO.: 17 Civ. 1127 (VEC) (SLC)

                                                                             ORDER
CITY OF NEW YORK, et al.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge:

       The Court conducted a telephone conference today, December 20, 2019. Defendants’

counsel is directed to

           1. resend copies of Plaintiff Lonnie Diggs’ medical records to Mr. Diggs;

           2. submit a proposed order, via email or ECF, directing access for Mr. Diggs to a

                 telephone on January 2, 2020 and January 3, 2020, for telephonic meet-and-

                 confers regarding the contents of Mr. Diggs’ medical records; and

           3. file a status letter by Friday, January 10, 2020, stating a new jointly proposed

                 date for the close of expert discovery.

       The Court anticipates scheduling a settlement conference for a date after the close of

expert discovery. On June 4, 2019, the Honorable Henry B. Pitman appointed pro bono counsel

to represent Mr. Diggs in this action. (ECF No. 50). The Pro Se Office is respectfully requested

to seek pro bono counsel to represent Mr. Diggs in this action for the limited purpose of

advising him during the anticipated settlement conference.
         The Clerk of Court is respectfully directed to mail this order to Mr. Diggs at the address

below.




Dated:          New York, New York
                December 20, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



Mail to:        Lonnie Diggs
                18A-26-290
                Franklin Correctional Facility
                NYSID: 05303918Y
                60 Bare Hill Road
                P.O. Box 10
                Malone, NY 12953




                                                  2
